TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-03-00110-CV



                                   Thomas J. Galland, Appellant

                                                   v.

               David L. Winn d/b/a AeMDs@ and AMT Solutions, Inc., Appellees


    FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
           NO. 01-210-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Thomas J. Galland filed with this Court a motion to dismiss, informing this Court

that he no longer wishes to pursue his appeal. Accordingly, we grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(2).




                                                David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant=s Motion
Filed: April 10, 2003